Citation Nr: 0910053	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-33 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for bilateral wrist 
strain (a bilateral wrist disability).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to March 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs Regional Office in 
Portland, Oregon.


FINDINGS OF FACT

1.  The evidence, overall, does not indicate that sleep apnea 
was incurred in, or caused by, service.

2.  The evidence, overall, does not indicate that headaches 
were incurred in, or caused by, service.

3.  The evidence, overall, does not indicate that bilateral 
wrist strain was incurred in, or caused by, service.


CONCLUSION OF LAW

Service connection for sleep apnea, headaches, and bilateral 
wrist strain is not established.  38 U.S.C.A. 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

The Veteran claims that sleep apnea, headaches, and bilateral 
wrist strain were incurred during or caused by his service.

The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War. Compensation may be 
paid to any Persian Gulf War veteran suffering from a 
qualifying chronic disability.  A qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome (IBS); or (4) any 
other illness that the Secretary determines meets the 
criteria in paragraph (a)(2)(ii) of this section for a 
medically unexplained chronic multisymptom illness; or (C) 
any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. § 1117(d) warrants a 
presumption of service-connection. 38 C.F.R. § 
3.317(a)(2)(i). 

To date, VA has identified only three illnesses as medically 
unexplained chronic multi-symptom illnesses, listed in 38 
C.F.R. § 3.317 (B): Chronic fatigue syndrome, fibromyalgia, 
and IBS as currently meeting this definition. 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317.  The Veteran was granted IBS in 
September 2007.  The three disabilities before the Board have 
all been diagnosed.  Therefore, it can not be said that the 
Veteran suffers from a "undiagnosed illness".

The Board will address the three claims separately:

2.  Sleep apnea

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  The Veteran submitted private 
treatment records from Providence St. Vincent Medical Center, 
which indicate treatment for sleep apnea.  The veteran was 
first diagnosed in October 2003 and stated that he had been 
experiencing symptoms for approximately one year.  Based on 
the above, the evidence does indeed show a current 
disability.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  The service 
treatment records (STRs) are silent for any diagnosis of or 
treatment for sleep apnea or any other sleep problems.  The 
service records therefore provide limited evidence against 
this claim.

The third requirement for service connection is evidence of a 
medical nexus between the claimed in-service injury and any 
current disability.  Unfortunately, the Veteran did not begin 
to exhibit symptoms of sleep apnea until 2002, by his own 
stated history, eight years after separation.  A confirmed 
diagnosis was not received until October 2003, by a private 
physician after the Veteran underwent a sleep study.  

The veteran was afforded a VA medical examination in July 
2005.  The examiner confirmed the diagnosis of obstructive 
sleep apnea.  The examiner opined that the sleep apnea is 
likely related to the Veteran's body habitus, stating that 
the sleep apnea is not related to, caused by, nor exacerbated 
by, duty in military service or in the Persian Gulf, 
providing highly probative evidence against this claim. 

As there is no medical evidence of a medical nexus between 
the Veteran's sleep apnea and service from March 1990 to 
March 1994, and evidence against such a finding, the 
requirement of a medical nexus has not been fulfilled.  The 
Board finds that the service and post-service medical record 
clearly indicate that the Veteran's sleep apnea was incurred 
several years after separation from service and no evidence 
connects the problem to service. 

In summary, the medical evidence of record does not support 
the contention that the Veteran's sleep apnea is connected to 
service and, in fact, provides evidence against such a 
finding.  Based on the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for sleep apnea.  

3.  Headaches

The private treatment records include complaints of 
occasional migraines as early as October 1999.  The Gulf War 
examination in July 2005 included an impression of headaches 
as well.  Based on the above, the evidence indeed indicates a 
current disability.  

The STRs are silent for any complaints, treatment, or 
diagnoses of headaches.  The service records therefore 
provide evidence against this claim.

During a July 2005 VA neurological examination, the Veteran 
stated that he has suffered from headaches since his 20s.  
The headaches are usually bifrontal or behind one eye and can 
last from hours to all day.  The Veteran reported that his 
father has the same type of severe headaches.  The VA 
examiner diagnosed chronic mixed headaches, both tension-type 
and migraine-type.  The examiner stated, "I am not aware of 
any relation between headaches and exposure to oil or smoke 
in the Gulf War.  I think it is much more likely that his 
headaches are related to his depression and ongoing sleep 
disturbance.  Therefore, it is less likely than not that his 
current headaches are due to his time in the Gulf War."

The Board finds that this opinion is entitled to great 
probative weight, providing again more evidence against this 
claim.  As there is no evidence of a medical nexus between 
the Veteran's headaches and service, the requirement of a 
medical nexus has not been fulfilled.  The Board finds that 
the service and post-service medical record clearly indicate 
that the Veteran's headaches were not incurred in service. 

In summary, the medical evidence of record does not support 
the contention that the Veteran's headaches are connected to 
service and, in fact, again provides evidence against such a 
finding.  Based on the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for headaches.  

4.  Bilateral wrist pain

The private treatment records include ongoing complaints of 
left wrist pain as early as March 2002.  Based on the above, 
the evidence indeed indicates a current disability.

The STRs are silent for any complaints, treatment, or 
diagnoses of any wrist disability.  The service records 
therefore provide evidence against this claim.

The post-service treatment records indicate "new onset" of 
left wrist pain in April 2002, eight years after separation.  
In May 2003, the Veteran's private physician indicated a 
diagnosis of probable arthritis.

During the October 2005 VA joints examination, the Veteran 
noted that his bilateral wrist pain started in the late 
1990s, several years after separation from service.  He 
complained of intermittent pain, usually over the posterior 
aspect of both wrists, and had used a brace on the left 
wrist.  The examiner diagnosed chronic ligamentous strain of 
both wrists.  The examiner stated that the Veteran has a 
history of employment using his hands doing repetitive 
movement installing cables and noted that the symptoms came 
on quite a bit later after his return from the first Persian 
Gulf War.  The examiner opined, "I cannot without resort to 
mere speculation say that the [Veteran's] current wrist 
conditions are related to service or to exposure to smoke in 
the Persian Gulf War."  

The veteran has failed to indicate why he thinks a disability 
that began after service is connected to service or provide 
any supporting medical evidence.  As there is no evidence of 
a medical nexus between the Veteran's bilateral wrist strain 
and service, and evidence against such a finding, the 
requirement of a medical nexus has not been fulfilled.  The 
Board finds that the service and post-service medical record 
clearly indicate that the Veteran's bilateral wrist strain 
was incurred several years after separation from service. 

In summary, the medical evidence of record does not support 
the contention that the Veteran's bilateral wrist strain is 
connected to service and, in fact, provides evidence against 
such a finding.  Based on the above, the Board concludes that 
the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for bilateral 
wrist strain.  

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in December 2004 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran submitted private 
treatment records from Providence St. Vincent Medical Center 
and Sunset Family Practice.  The appellant was afforded VA 
medical examinations in July 2005.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


